DANIEL, Judge.
David Lebioda, M.D., and David Lebioda, M.D., P.A., appeal an order granting a preliminary injunction to the Gastroenterology Group and others which enforced a non-compete provision in Dr. Lebioda’s employment agreement with the Group. We agree with Dr. Lebioda that the abbreviated hearing at which he was not allowed to present all his witnesses in his defense denied him due process of law. See generally Florida State Society of Homeopathic Physicians v. Florida Department of Professional Regulation, 487 So.2d 374 (Fla. 5th DCA 1986); Empire Pontiac Center v. General Motors Acceptance Corporation, 322 So.2d 927 (Fla. 4th DCA 1975). Accordingly we reverse and remand for further proceedings. Because of resolution of this issue, we do not address the second point raised by Dr. Lebioda on appeal.
REVERSED and REMANDED.
ORFINGER and COWART, JJ., concur.